Citation Nr: 1141636	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for solar burn, left eye, effective from August 1, 2007.

2.  Entitlement to an evaluation greater than 20 percent for solar burn, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 1970. 

This appeal arises before the Board of Veterans' Appeals (Board) from a May 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The RO has adjudicated the issue as one of an increased evaluation for the left eye condition.  However, the Veteran's October 2007 notice of disagreement was to the May 2007 rating decision in which the evaluation assigned his left eye condition was decreased from 20 percent to zero percent.  The Veteran stated he intended his statement to be an appeal concerning his left eye and noted that his eye cannot get better, only worse with time.  The Board accepts this NOD as to both issues of the reduction and entitlement to an increased evaluation.  The issues are thus recharacterized as reflected on the front page of this decision. 

The issue of entitlement to an evaluation greater than 20 percent for solar burn, left eye, addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the May 2007 rating decision, which reduced the 20 percent evaluation for solar burn, left eye, to zero percent 10 percent effective in August 2007, the 20 percent evaluation had been in effect from April 1988-a period of greater than five years.

2.  The reduction in the evaluation for solar burn, left eye was done without consideration of the requirements of applicable regulations.


CONCLUSION OF LAW

The reduction of the evaluation for solar burn, left eye, from 20 to zero percent is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

In a December 1985 rating decision, the RO granted service connection for solar burn, left eye and assigned a 30 percent evaluation, effective in January 1985.  In a January 1988 rating decision, the evaluation assigned was reduced to 20 percent, effective in April 1988.  In August 1990, a rating decision proposing to reduce the evaluation assigned to zero percent was promulgated, but final action was held pending due process notification.  A letter explaining the proposal to reduce, dated in August 1990, is of record, but the reduction never took place.

In February 2007, the Veteran filed a claim for service connection for diabetes mellitus and for entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).  He mentioned he was service connected for a left eye disability.  The development letter sent to the Veteran in March 2007 addressed the issues of service connection for diabetes mellitus and entitlement to TDIU, but also invited the Veteran to submit evidence that his left eye condition had increased in severity.

In May 2007, VA examinations were conducted for diabetes mellitus and peripheral neuropathy.  The examination for diabetes mellitus contains a report of limited eye examination, reflecting that the Veteran reported blurring vision with high sugars and showing normal reaction to light and accommodation, normal visual fields, normal funduscopic examination and no cataracts.  A December 2006 ocular examination report was referenced as establishing diabetic retinopathy was not present.  VA treatment records were obtained.  Of these records are entries dated in December 2004 showing left eye findings of visual acuity at 20/50 NI and 20/30 PH.  The assessment was of 20/30 vision, corrected, with effort, and subtle changes in the macula.  The Veteran reported stable vision for many years, but also stated he thought it was getting worse.  He reported mucus in the right eye and what appeared to be a glob that would not clear up with liquid tears.  He described his vision as looking through scratched up plastic.  The assessment was of maculopathy.  

In the May 2007 rating decision, the evaluation assigned the solar burn, left eye, was reduced to zero percent, effective in August 2007.  No notification of a proposal to reduce was sent prior to the reduction.  The only notification letter sent was the June 2007 notification letter for the May 2007 rating decision in which the RO told the Veteran the evaluation assigned his left eye condition, currently evaluated at 20 percent disabling, "is decreased to 0 percent effective August 1, 2007."  The RO's rationale for decreasing the evaluation, explained in the May 2007 rating decision itself, was that the August 1990 proposal was never acted on.  

In October 2007, the Veteran submitted an NOD to this rating decision, and included additional VA treatment records dated in October 2007 showing complaints of decreased vision and a continued assessment of maculopathy in the left eye.  Additional left eye findings included abnormal Watzke-Allen and Watzke signs in December 2005 and December 2006; possible pseudohole by macular scan in December 2006, and abnormal Amsler grid findings in October 2007.  

VA examination was afforded the Veteran in June 2008.  Ocular acuity in the left eye was measured at 20/30 uncorrected far vision, 20/20-2 corrected far vision, 20/80 uncorrected near vision, and 20/20 corrected near vision.  A small, atrophic macular lesion with positive Watzke sign was observed in the left eye.  In addition, left and right lacrimal duct function was noted to be abnormal.  Funduscopic examination showed no holes, tears, or hemes tears, no hemes.  Slip lamp examination showed no abnormalities.  Macular scan showed normal foveal thickness but enlarged foveal pit.  The diagnosis was of solar keratopathy, left eye.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a.).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

The Veteran's left eye condition had been in effect for more than five years at the time of the reduction.  In addition, the reduction from 20 percent to zero percent effective August 1, 2007 resulted in a reduction of compensation payments.

The Board has considered the provision that allows a reduction in evaluation where it does not result in a reduction or discontinuance of compensation payments currently being made.  See 38 U.S.C.A. § 5112(b)(6); VAOPGCPREC 71-91 (holding that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation); see also 38 C.F.R. § 3.105(e).  At the time of the May 2007 rating decision that reduced the evaluation assigned the left eye condition, the veteran was receiving a combined evaluation of 50 percent, effective February 2, 2007.  On August 1, 2007, when the reduction from 20 percent to zero percent for solar burn, left eye, took effect, the Veteran's overall combined disability evaluation decreased to 40 percent.  It is noted that the RO subsequently increased the evaluation accorded the Veteran's left eye disability to 10 percent, effective August 1, 2007, in a July 2008 rating decision.  However, this still resulted in a reduction from the previous 50 percent evaluation in effective from February 2, 2007, to 40 percent, effective August 1, 2007.

Therefore, 38 C.F.R. § 3.105(e) does apply in this case and, clearly, the provisions of 38 C.F.R. § 3.344(a)-(b) also applies. 

In addition, it appears that the RO reduced the Veteran's disability rating based on outpatient treatment records dated in 2004, if it did no on the basis of any medical evidence at all.  The only VA examination for eyes conducted since 1990 was conducted in June 2008, after the May 2007 rating decision effecting the reduction.  While an eye condition is not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344; that listing is not exclusive.  Notwithstanding, VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a)

Moreover, while post-reduction evidence may be considered in the context of evaluating whether the condition had actually improved, post-reduction evidence may not be used ot justify an improper reduction.  Cf. Dofflemyer v. Derwinski,  2 Vet. App. 277, 281-281.  

The rating decision and statement of the case pertaining to the rating reduction reflect no consideration of the provisions of 38 C.F.R. § 3.344(a)-(b).  The RO appears to have considered the August 1990 notification and proposal to reduce to fill this gap.  The Board finds that the August 1990 notification is clearly so far removed from the ultimate decision to reduce the assigned rating as to fail to constitute proper notice of the proposed reduction.  The sheer length of time involved, a period of about 17 years, strongly suggests that the proposed reduction did not remain pending, but rather that the proposed reduction was abandoned by the Regional Office.  Even if the proposed reduction did remain outstanding, the Board finds that the length of time involved misled the Veteran into believing that the proposed reduction had been abandoned.  At the very least, to avoid prejudice to the Veteran, the RO should have re-issued a proposed reduction.  Moreover, the RO failed to advise the Veteran of even the basic law and regulations pertaining to reductions in ratings.

Moreover, the Board points out that the RO reduced the rating without affording the Veteran a VA examination to determine the appropriate clinical findings.  The medical evidence on which the reduction was based was clearly out of date.

Because the rating reduction was done without consideration of applicable regulations, the reduction is void ab initio. 

Accordingly, the reduction was not proper, and the 20 percent evaluation for solar burn, left eye, is restored.



(CONTINUED ON THE NEXT PAGE)
ORDER

The reduction in evaluation for solar burn, left eye, was not proper.  Restoration of the 20 percent evaluation is granted effective August 1, 2007.



REMAND

The Veteran seeks an increased evaluation for his left eye disability.  The record reflects that the June 2008 VA examination is not adequate.  The June 2008 VA examiner noted the Veteran's complaints of decreasing peripheral vision and reviewed documentation of maculopathy and visual acuity reflected in VA treatment records and examination reports from 2004 through 2007.  However, while the VA examination in June 2008 discusses findings of abnormal lacrimal duct function, bilaterally, and findings of a macular lesion with positive Watzke sign, there is no discussion of findings of positive Watzke-Allen and Watzke signs in 2005 and 2006, possible pseudohole by macular scan in 2006, or abnormal Amsler grid findings in 2007.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, the most recent VA treatment records are dated from 2007.  

Remand is also required for the RO to determine if additional dysfunction (e.g., mucus and described "glob" reported in 2004, if still present, lacrimal dysfunction observed in 2008 and other complaints and or findings represent additional disabilities for which compensable evaluations should be offered for the service-connected left eye condition or of right eye abnormalities that may be the result of the service-connected left eye condition.  In addition, it is noted that the Veteran is service-connected for diabetes mellitus, and that the May 2007 VA examination showed complaints of blurred vision with elevated sugar levels.  Although diabetic retinopathy was ruled out in 2007, the June 2008 did not mention the service-connected diabetes mellitus.  

Given the foregoing, the Veteran should be afforded additional VA examination to include review of the entire record, including VA treatment records.  Green v. Derwinski, 1 Vet. App. 121 (1991); see also 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his left eye condition.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from 2007 to the present that are not already of record.  

All efforts to obtain additional evidence must be documented in the claims folder.  If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  The RO/AMC must identify the specific records not obtained, explain the efforts used to obtain those records, and describe any further action to be taken with respect ot the claims.  38 U.S.C.A. § 5103A(b)(2) (West 2002).

2.  Schedule the Veteran for an appropriate VA ocular examination to determine the nature and extent of his service-connected left eye solar burn residuals.  The claims folder, and this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all ocular pathology must be diagnosed.

For any ocular pathology diagnosed, the examiner is asked to offer following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed ocular pathology 

a) is part and parcel of the service-connected residuals of solar burn, left eye or, in the alternative
b) is the result of the service-connected solar burn, left eye or;
c) had its onset during active service or presumptive period following active service or is the result of any incident of active service or aggravation by any incident of active service, or;
d) is the result of any other service-connected disability(ies) (to include aggravation of a nonservice-connected condition by a service-connected condition) including, but not limited to, aggravation of a right eye condition by the service-connected left eye condition, or of either eye condition by the service-connected diabetes mellitus.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) any ocular pathology, the examiner should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a)  (2011); Allen v. Brown , 7 Vet. App. 439 (1995).

A complete rational must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offers rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


